Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to determine the petitioner’s motion for recusal in the action entitled Cizik v Cizik, pending in the Supreme Court, Orange County, under Index No. 1826/96.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied as academic in light of the fact that the motion was determined by a decision and order of the Supreme Court, Orange County, dated February 18, 1997, and the proceeding is dismissed, without costs or disbursements. Rosenblatt, J. P., Sullivan, Altman and Florio, JJ., concur.